Citation Nr: 1027266	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with heart 
symptoms.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from July 1953 to July 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Cleveland RO that, 
in part, denied service connection for hypertension.  In a 
February 2006 decision, the Board denied service connection for 
hypertension with heart symptoms.  In June 2007, the Veteran and 
VA filed a Joint Motion for Remand (Joint Motion) with the United 
States Court of Appeals for Veterans Claims (Court) to vacate and 
remand the Board's decision.  That same month, the Court issued 
an Order granting the motion, thereby vacating the Board's 
February 2006 denial, and remanding the matter to the Board for 
additional action consistent with the Joint Motion.  The Motion 
and Order are associated with the claims file.  In November 2007, 
the Board remanded the matter.  A March 2009 decision 
subsequently denied the service connection for hypertension with 
heart symptoms.  In January 2010, the Veteran and VA filed a 
Joint Motion with the Court to vacate and remand the Board's 
March 2009 decision.  That same month, the Court issued an Order 
granting the motion, thereby vacating the March 2009 Board 
decision and remanded the matter for additional action consistent 
with the Joint Motion.

During the course of the appeal, the Veteran moved and his claims 
file is now under the jurisdiction of the Waco RO.


FINDING OF FACT

Hypertension with heart symptoms was not manifested in service, 
and a preponderance of the evidence is against finding that the 
Veteran's current hypertension with heart symptoms manifested to 
a compensable degree within the first post-service year or that 
it is otherwise related to his service.



CONCLUSION OF LAW

The criteria for service connection for hypertension with heart 
symptoms are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 5 
elements of a service connection claim (i.e., to include the 
rating assigned and the effective date of award).

October 2003, May 2005, December 2007, and July 2008 letters 
provided the Veteran with notice of VA's duties to notify and 
assist him in the development of his claim consistent with the 
laws and regulations outlined above.  In this regard, the letters 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to enable 
VA to obtain evidence in support of his claim, and the assistance 
that VA would provide to obtain information and evidence in 
support of his claim.  He was also provided notice regarding 
disability ratings and effective dates of awards.  

Although notice was not provided prior to the initial 
adjudication of the claim, he was fully informed of what evidence 
was needed to substantiate his claim.  Hence, the Veteran is not 
prejudiced by the timing.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claim.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 
881 (2007), which had held that any error in VCAA notice should 
be presumed prejudicial and that VA must always bear the burden 
of proving that such an error did not cause harm.  In reversing 
Sanders, the Supreme Court in essence held that - except for 
cases in which VA has failed to inform the claimant of the 
information and evidence necessary to substantiate the claim - 
the burden of proving harmful error must rest with the party 
raising the issue, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki, 129 S. 
Ct. at 1704-06.  The Veteran has not alleged that he was 
prejudiced with respect to the notice provided or the timing. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The 
Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for a VA examination.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination 
as "necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").  The examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
may also be granted for certain chronic diseases, including 
cardiovascular, when such diseases are manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims files show, or fail to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his hypertension with heart symptoms is 
related to his service.  He specifically alleges that he was 
evaluated by Dr. D.M., a cardiologist, in May 1956 with regard to 
problems with an irregular heartbeat and that he was diagnosed 
with hypertension at that time.  A December 2003 notation from 
Dr. D.M. states that he was retired and that all treatment record 
he held were destroyed earlier that year.

The earliest available documentation of hypertension dates back 
to October 1995 and the record suggests that the Veteran was 
already receiving ongoing treatment.  Additional private records 
from 1995 to 2008 and VA treatment records from 1998 to 2000 
reflect further treatment for hypertension.  Based on the 
foregoing, there is no question that the record clearly 
establishes that the Veteran has hypertension.  The central 
question that must be answered in this case is whether the 
Veteran's hypertension with heart symptoms is related to his 
service.

The Veteran's service treatment records are silent for 
complaints, findings, or diagnosis of hypertension or heart 
symptoms.  On enlistment examination his blood pressure reading 
was 140/70 and on separation examination his blood pressure 
reading was 130/78.  Evaluations of his heart and cardiovascular 
systems were normal.  Based on these records and the Veteran's 
assertions, there is no objective or lay evidence of hypertension 
or a heart disorder in service.  Thus, there is no evidence of an 
in service incurrence of hypertension.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 303(d), 3.304.  

With regard to the presumptive provisions, a preponderance of the 
evidence is against a finding that hypertension manifested to a 
compensable degree within one year following discharge from 
service.  See 8 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 
3.309.

The record contains evidence that supports the Veteran's 
contentions that his hypertension manifested within the first 
post-service year and there is also evidence that is against his 
claim.  The Board must weigh this evidence and determine whether 
the preponderance of the evidence supports the claim or the 
evidence is in equipoise (in which case the claim would be 
allowed) or whether the preponderance of the evidence is against 
the claim (in which case the claim must be denied).  In making 
its determination the Board must analyze the credibility and 
probative value of the evidence, account for evidence which it 
finds to be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence in favor of his claim consists of March 2005 and January 
2008 medical opinions by Dr. E. W., and a May 2010 opinion by Dr. 
G. W.

The March 2005 and January 2008 opinions offered by Dr. E. W. are 
essentially identical.  The physician stated that he had been 
treating the Veteran for hypertension and atrial fibrillation, 
and that the Veteran was noted to have hypertension and cardiac 
arrhythmia in 1956.  He also opined that the Veteran's current 
problems originated at the time he was in service.  

The May 2010 letter from Dr. G. W. states that he reviewed the 
relevant medical records in the Veteran's claims file and 
conducted a clinical interview with him.  The physician commented 
that he found the Veteran to be highly credible and fully 
competent to report his symptoms, as well as his personal and 
medical history.  He noted the Veteran's period of service and 
the absence of hypertension found in service treatment records.  
The Veteran reported that the first time he was informed that he 
had hypertension was in May 1956, when he was seen for weakness 
and dizziness.  He was also diagnosed with an irregular heartbeat 
at that time and prescribed medication.  He further notes that 
the type of medication the Veteran received was available and 
used for hypertension in the 1950s.  Based on the information 
obtained, he opined that it is at least as likely as not that the 
Veteran's current hypertension with heart symptoms had its origin 
in service or within one-year of service.  

Evidence against the claim consists of October 2005 and September 
2008 VA examination reports.  In October 2005, the claims file 
was reviewed and the physician noted the pertinent parts of the 
Veteran's service treatment records, post-service records, and 
the Veteran's reported history.  He specifically noted that the 
Veteran reported being diagnosed and treated for hypertension and 
an irregular heartbeat shortly after he separated from service 
and that the statement from Dr. E. W. also indicated that the 
Veteran had hypertension and cardiac arrhythmia in 1956.  The 
physician also pointed out that a March 2002 VA treatment record 
indicated that the Veteran was recently started on medication for 
atrial fibrillation, which would date its onset as much more 
recent than in 1956.  He opined that there was no medical 
documentation that the Veteran developed hypertension within one-
year following separation from service.  He also commented that 
he did not know the basis for Dr. E. W.'s statement that the 
Veteran had noted hypertension and cardiac irregularity in 1956 
when he did not start treating the physician until 1990.  

In September 2008, a different VA physician reviewed the claims 
file and examined the Veteran.  The Veteran's documented medical 
history and his contentions were noted.  He commented that the 
Veteran filed a claim for a dental condition in June 1956, but he 
made no claim for hypertension at that time.  In view of the fact 
that there was no documentation of elevated blood pressure 
reading in service or in the first year following service, to 
include that there was no mention of it when the Veteran filed a 
claim for another disability in that first post-service year, the 
physician opined it is less likely than not that the Veteran's 
hypertension and secondary atrial fibrillation were manifested 
within one year of his discharge from service.  

In the Board's judgment, Dr. E. W's March 2005 opinion has very 
limited probative value.  In an earlier January 2003 statement, 
he stated that the Veteran asked him to review his medical 
records and provide an opinion regarding hypertension.  The 
physician commented that he had no way of readily assessing if 
the Veteran's hypertension existed prior to his being evaluated 
there and that he had no knowledge of whether the Veteran was 
hypertensive while in service.  Although he subsequently offered 
an opinion, he did not mention what additional records, if any, 
he gained access to or information relied upon that showed the 
onset of hypertension in 1956.  Thus, he provided an inadequate 
factual predicate for his opinion particularly since he was 
reversing a prior statement.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a health 
care professional, is not probative without a factual predicate 
in the record).  Consequently, the Board is left with 
insufficient detail and rationale to allow the Board to make a 
fully informed decision regarding the issue of whether the 
Veteran's hypertension had its onset during the first year 
following his service, and the opinion lacks probative weight.  
See Stefl, v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board also considered the opinions by Dr. G. W. and the VA 
examiners, and assesses the latter (VA) opinions to have more 
weight and be more persuasive.  The private and VA examiners are 
equal only to the extent that they examined the Veteran and 
reviewed the claims file.  The ways in which they differ are 
pertinent to why the Board assessed greater weight of some 
opinions over others.  The private physician attributed much 
weight to the Veteran's reported history, which he found to be 
very credible, whereas the VA physicians gave more weight to the 
medically documented history.

The parties to the Joint Motion found that the rationale the 
Board used to discount the private opinion of Dr. E. W. and the 
Veteran's statements regarding the onset of his hypertension and 
heart symptoms was based on old law.  In particular, the vacated 
Board decision relied upon Robinette v. Brown, 8 Vet. App. 69 
(1995) for the proposition that hearsay medical evidence, as 
transmitted by a lay person, is insufficient and simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  The Joint Motion essentially stated that Robinette was 
superseded by Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. 
Cir. 2007).  In Jandreau, the Court stated that "[l]ay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when...the layperson is reporting a contemporaneous 
medical diagnosis..."  (emphasis added).  

While the Court in Jandreau stated that lay evidence can be 
competent and sufficient to establish a diagnosis, it is not 
necessarily the case in all instances.  The Court also noted that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board...."  
Id.  In the present case, the Veteran's testimony is insufficient 
to establish when the claimed disability was first diagnosed.  
With respect to lay evidence, the Board has an obligation to 
determine both the competency and credibility of a layperson.  
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that 
"[o]nce evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).

In light of Jandreau, the Board accepts the Veteran is competent 
to state when he was initially diagnosed with hypertension and 
heart symptoms; however, competency and credibility are two 
separate matters and the Board does not find the Veteran's 
statements to be credible.  The Veteran alleges that his 
hypertension and irregular heartbeat were first diagnosed in May 
1956, within a year of his separation from service.  As pointed 
out by the October 2005 VA examiner, there is no evidence of an 
irregular heartbeat prior to March 2002.  Evidence that supports 
this conclusion includes October 1997 and October 1998 private 
treatment records that state the Veteran's heart had a regular 
rate and rhythm.  An April 1998 private medical record that 
indicates the Veteran sought medical clearance for eye surgery 
also notes that the cardiovascular system was normal; only 
hypertension was noted.  An April 1999 ECG revealed normal 
findings with the exception of sinus bradycardia.  March 2002 
private and VA treatment records contain the earliest diagnosis 
of atrial fibrillation and indicate that he was prescribed 
medication for it.  Since the medical evidence shows the 
Veteran's irregular heartbeat started many years after May 1956, 
his statements regarding when it was first diagnosed are not 
credible.  

With regard to hypertension, the Veteran has been unwavering 
regarding the initial diagnosis of hypertension and he 
consistently reported that this also occurred in May 1956.  These 
statements, however, are inconsistent with information he 
reported in the course of obtaining medical clearance for 
surgery.  In April 1998, he reported having only a 30 year 
history of hypertension, which indicates an initial diagnosis in 
1968, approximately 12 years after he separated from service.  
Notably, a June 2000 treatment record also notes a 30 year 
history of hypertension.  Given the Veteran's specificity in 
identifying the month and year of the diagnosis during the course 
of the appeal, it would seem likely that any earlier reports on 
onset would be equally accurate.  Since the Veteran indicated a 
much later onset of hypertension prior to raising his claim, his 
statements identifying the specific month and year of the initial 
diagnosis are not credible.  

As the Board finds the Veteran's assertions that the initial 
diagnosis of his hypertension and irregular heartbeat was in May 
1956 are not credible, they are insufficient to establish the 
initial diagnosis.  Consequently, the private opinions that 
relied on the Veteran's reported medical history as being 
accurate and credible have less probative value than the VA 
examiners.  A medical examiner's opinion cannot be discounted 
solely because it was based on the Veteran's reported medical 
history, unless the Veteran is not credible.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the Board 
may not disregard a medical opinion solely on the rationale that 
the medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's credibility 
in reporting the statements to the medical examiner).

The Board also finds the failure of the private physicians to 
fully consider the Veteran's statements in the context of the 
medical evidence or to address the inconsistencies that were 
noted by the Board or the VA examiners is further reason to asses 
a lesser probative value to their opinions.

In contrast, the VA examiners demonstrated a closer review of the 
record and offered a more thorough discussion of the evidence in 
rendering an opinion and in explaining the rationale.

In short, the Board finds there is insufficient credible lay or 
medical evidence that indicates the Veteran's hypertension and 
heart symptoms had their onset in service or in the first year 
following separation from service.  Rather, the evidence tends to 
show the disability at issue began many years after service.  
Notably, a lengthy period of time between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor for 
consideration against a finding that the current disability is 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Under the circumstances, the Board finds that the claim for 
service connection for hypertension with heart symptoms must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the weight of the evidence is against the claim, the doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension with heart symptoms is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


